     Case 2:20-cv-00290-SMJ    ECF No. 18    filed 01/28/21   PageID.165 Page 1 of 33




1                                           HON. SALVADOR MENDOZA JR.
      Jerry J. Moberg
2
      Moberg Rathbone Kearns, P.S.
3     jmoberg@mrklawgroup.com
      P.O. Box 130 – 238 W. Division Ave
4     Ephrata, WA 98823
      Phone: (509) 754-2356
5     Attorneys for Defendants
6

7
                          UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF WASHINGTON
9     WENDY FARRIS,                                  NO. 2:20-CV-00290-SMJ
10
                                                     DEFENDANT LOREN CULP &
11                       Plaintiff,                  REPUBLIC POLICE
          v.                                         DEPARTMENT’S ANSWER TO
12                                                   PLAINTIFF’S AMENDED
      LOREN CULP, REPUBLIC POLICE                    COMPLAINTAND DEMAND
13    DEPARTMENT, CHRISTINE CLARK,                   FOR JURY
      FERRY COUNRTY SHERIFF,
14

15
                         Defendants.

16

17             COME NOW Loren Culp and Republic Police Department (“RPD”)1

18    hereinafter referred to as “Republic Defendants” by and through their attorney of

19    record, Jerry J. Moberg, and demand that his case be tried by a jury and enter this
20
      answer to Plaintiff’s Complaint as follows:
21

22

23    1
       The City of Republic is not listed as a defendant in the caption; defendants
24    understand that the Republic Police Department is an agency of the City.
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                   P.O. Box 130 | 238 W. Division Ave
      Page 1                                                                     Ephrata, WA 98823
                                                                (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18     filed 01/28/21   PageID.166 Page 2 of 33




1                                    INTRODUCTION
2
            1.    In answer to the allegations in paragraph 1 of Plaintiff’s Amended
3
      Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
4
      and therefore DENY the same.
5
            2.    In answer to the allegations in paragraph 2 of Plaintiff’s Amended
6

7     Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny

8     and therefore DENY the same.
9
            3.    In answer to the allegations in paragraph 3 of Plaintiff’s Amended
10
      Complaint, the Republic Defendants DENY the allegations against Defendant’s
11
      Culp and City of Republic. Defendant lacks sufficient knowledge to ADMIT or
12
      DENY the remaining allegations contained in this paragraph and therefore DENY
13

14    the same.

15                             JURISDICTION & VENUE
16
            4.    In answer to the allegations in paragraph 4 of Plaintiff’s Amended
17
      Complaint, ADMIT jurisdiction is proper.
18
            5.    In answer to the allegations in paragraph 5 of Plaintiff’s Amended
19
      Complaint, Republic Defendants ADMIT venue is proper.
20

21          6.    In answer to the allegations in paragraph 6 of Plaintiff’s Amended

22    Complaint, Republic Defendants ADMIT the allegations contained Paragraph 6 of
23
      Plaintiff’s First Amended Complaint.
24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                   P.O. Box 130 | 238 W. Division Ave
      Page 2                                                                     Ephrata, WA 98823
                                                                (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18    filed 01/28/21   PageID.167 Page 3 of 33




1                                          PARTIES
2
            7.    In answer to the allegations in paragraph 7 of Plaintiff’s Amended
3
      Complaint, Republic Defendants lack sufficient knowledge to ADMIT or DENY
4
      and therefore, DENY the same.
5
            8.    In answer to the allegations in paragraph 8 of Plaintiff’s Amended
6

7     Complaint, the Republic Defendants ADMIT the same.

8           9.    In answer to the allegations in paragraph 9 of Plaintiff’s Amended
9
      Complaint, the Republic Defendants ADMIT Loren Culp was the acting Police
10
      Chief with Republic Police Department, a resident of Washington State and acting
11
      within the scope of his employment. The remaining paragraph is an incomplete
12
      statement of law and does not require a response. To the extent is requires a
13

14    response, Republic Defendants DENY the same.

15          10.   In answer to the allegations in paragraph 10 of Plaintiff’s Amended
16
      Complaint, the Republic Defendants ADMIT Ferry County is a municipality
17
      located within the State of Washington. The remaining allegations contained in
18
      Paragraph 10 of Plaintiff’s First Amended Complaint constitute a legal conclusion
19
      to which no response is required. Further, Defendant lacks sufficient knowledge to
20

21    confirm or deny and therefore DENY the same.

22          11.   In answer to the allegations in paragraph 11 of Plaintiff’s Amended
23
      Complaint, Republic Defendants ADMIT City of Republic is a municipality
24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
      Page 3                                                                    Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.168 Page 4 of 33




1     located within the State of Washington. The remaining allegations contained
2
      within this paragraph are incomplete statements of law and do not require a
3
      response. To the extent this paragraph requires a response Republic Defendants
4
      DENY the same.
5
                               GENERAL ALLEGATIONS
6

7           12.   In answer to the allegations in paragraph 12 of Plaintiff’s Amended

8     First Amended Complaint, Republic Defendants lack sufficient knowledge to
9
      confirm or deny and therefore DENY the same.
10
            13.   In answer to the allegations in paragraph 13 of Plaintiff’s Amended
11
      First Amended Complaint, the Republic Defendants lack sufficient knowledge to
12
      ADMIT or DENY and therefore Deny the same.
13

14          14.   In answer to the allegations in paragraph 14 of Plaintiff’s Amended

15    First Amended Complaint, the Republic Defendants lack sufficient knowledge and
16
      therefore DENY the same.
17
            15.   In answer to the allegations in paragraph 15 of Plaintiff’s Amended
18
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
19
      the same.
20

21          16.   In answer to the allegations in paragraph 16 of Plaintiff’s Amended

22    Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
23
      the same.
24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                 P.O. Box 130 | 238 W. Division Ave
      Page 4                                                                   Ephrata, WA 98823
                                                              (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.169 Page 5 of 33




1           17.   In answer to the allegations in paragraph 17 of Plaintiff’s Amended
2
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
3
      the same.
4
            18.   In answer to the allegations in paragraph 18 of Plaintiff’s Amended
5
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
6

7     the same.

8           19.   In answer to the allegations in paragraph 19 of Plaintiff’s Amended
9
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
10
      the same.
11
            20.   In answer to the allegations in paragraph 20 of Plaintiff’s First
12
      Amended Complaint, Republic Defendants lack sufficient knowledge and therefore
13

14    DENY the same.

15          21.   In answer to the allegations in paragraph 21 of Plaintiff’s Amended
16
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
17
      the same.
18
            22.   In answer to the allegations in paragraph 22 of Plaintiff’s Amended
19
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
20

21    the same.

22

23

24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                 P.O. Box 130 | 238 W. Division Ave
      Page 5                                                                   Ephrata, WA 98823
                                                              (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.170 Page 6 of 33




1           23.   In answer to the allegations in paragraph 23 of Plaintiff’s Amended
2
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
3
      the same.
4
            24.   In answer to the allegations in paragraph 24 of Plaintiff’s Amended
5
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
6

7     the same.

8           25.   In answer to the allegations in paragraph 25 of Plaintiff’s Amended
9
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
10
      the same.
11
            26.   In answer to the allegations in paragraph 26 of Plaintiff’s First
12
      Amended Complaint, Republic Defendants lack sufficient knowledge and therefore
13

14    DENY the same.

15          27.   In answer to the allegations in paragraph 27 of Plaintiff’s Amended
16
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
17
      the same.
18
            28.   In answer to the allegations in paragraph 28 of Plaintiff’s Amended
19
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
20

21    the same.

22

23

24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                 P.O. Box 130 | 238 W. Division Ave
      Page 6                                                                   Ephrata, WA 98823
                                                              (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.171 Page 7 of 33




1           29.   In answer to the allegations in paragraph 29 of Plaintiff’s Amended
2
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
3
      the same.
4
            30.   In answer to the allegations in paragraph 30 of Plaintiff’s Amended
5
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
6

7     the same.

8           31.   In answer to the allegations in paragraph 31 of Plaintiff’s Amended
9
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
10
      the same.
11
            32.   In answer to the allegations in paragraph 32 of Plaintiff’s Amended
12
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
13

14    the same.

15          33.   In answer to the allegations in paragraph 33 of Plaintiff’s Amended
16
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
17
      the same.
18
            34.   In answer to the allegations in paragraph 34 of Plaintiff’s Amended
19
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
20

21    the same.

22

23

24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                 P.O. Box 130 | 238 W. Division Ave
      Page 7                                                                   Ephrata, WA 98823
                                                              (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.172 Page 8 of 33




1           35.   In answer to the allegations in paragraph 35 of Plaintiff’s Amended
2
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
3
      the same.
4
            36.   In answer to the allegations in paragraph 36 of Plaintiff’s Amended
5
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
6

7     the same.

8           37.   In answer to the allegations in paragraph 37 of Plaintiff’s Amended
9
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
10
      the same.
11
            38.   In answer to the allegations in paragraph 38 of Plaintiff’s Amended
12
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
13

14    the same.

15          39.   In answer to the allegations in paragraph 39 of Plaintiff’s Amended
16
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
17
      the same.
18
            40.   In answer to the allegations in paragraph 40 of Plaintiff’s Amended
19
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
20

21    the same.

22

23

24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                 P.O. Box 130 | 238 W. Division Ave
      Page 8                                                                   Ephrata, WA 98823
                                                              (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18   filed 01/28/21   PageID.173 Page 9 of 33




1           41.   In answer to the allegations in paragraph 41 of Plaintiff’s Amended
2
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
3
      the same.
4
            42.   In answer to the allegations in paragraph 42 of Plaintiff’s Amended
5
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
6

7     the same.

8           43.   In answer to the allegations in paragraph 43 of Plaintiff’s Amended
9
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
10
      the same.
11
            44.   In answer to the allegations in paragraph 44 of Plaintiff’s Amended
12
      Complaint, Republic Defendants lack sufficient knowledge and therefore DENY
13

14    the same.

15          45.   In answer to the allegations in paragraph 45 of Plaintiff’s Amended
16
      Complaint, Republic Defendants ADMIT City of Republic Police Officer Loren
17
      Culp and certified canine handler was dispatched to the scene with canine “Karma”
18
      to canvas the area. Defendant DENIES each and every allegation contained in
19
      within this paragraph.
20

21          46.   In answer to the allegations in paragraph 46 of Plaintiff’s Amended

22    Complaint, Republic Defendants ADMIT Plaintiff appeared to be under arrest for
23
      DUI at the time Chief Culp arrived at the scene. Chief Culp was told by deputy
24
      DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
      COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
      Page 9                                                                    Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ       ECF No. 18   filed 01/28/21   PageID.174 Page 10 of 33




1      Clark Plaintiff was a “DUI with no odor of intoxicants coming from her.”
2
       Defendant Denies the remaining allegations contained in this paragraph.
3
             47.    In answer to the allegations in paragraph 47 of Plaintiff’s Amended
4
       Complaint, Republic Defendants ADMIT Karma is trained to detect the presence
5
       of marijuana, heroin, methamphetamine, cocaine and MDMA in the vehicle. Upon
6

7      detection of the aforementioned substances, canine Karma provides an alert.

8      Defendant denies the remaining allegations contained within this paragraph.
9
             48.    In answer to the allegations in paragraph 48 of Plaintiff’s Amended
10
       Complaint, the Republic Defendants ADMIT Culp attached the leash to Karma and
11
       brought Karma out of the patrol car but DENY each and every other allegation set
12
       forth in this paragraph.
13

14           49.    In answer to the allegations in paragraph 49 of Plaintiff’s Amended

15     Complaint, the Republic Defendants ADMIT to using Karma to perform a search
16
       but DENY each and every other allegation set forth in this paragraph.
17
             50.    In answer to the allegations in paragraph 50 of Plaintiff’s Amended
18
       Complaint, the Republic Defendants ADMIT to using Karma to perform a search
19
       but DENY each and every other allegation set forth in this paragraph.
20

21           51.    The allegations in paragraph 51 of Plaintiff’s Amended Complaint,

22     are incomplete statements of law and do not require a response. To the extend the
23
       paragraph requires a response Republic Defendants DENY the same.
24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                      P.O. Box 130 | 238 W. Division Ave
       Page 10                                                                      Ephrata, WA 98823
                                                                   (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ     ECF No. 18   filed 01/28/21   PageID.175 Page 11 of 33




1            52.   In answer to the allegations in paragraph 52 of Plaintiff’s Amended
2
       Complaint, Republic Defendants DENY the same.
3
             53.   In answer to the allegations in paragraph 53 of Plaintiff’s Amended
4
       Complaint, Republic Defendants DENY the same.
5
             54.   In answer to the allegations in paragraph 54 of Plaintiff’s Amended
6

7      Complaint, the Republic Defendants DENY the alert of canine Karma was

8      “manipulated”. Republic Defendants ADMIT the officers on scene searched Ms.
9
       Farris’ car based on a search warrant the was applied for and grated based on the
10
       alert by canine Karma.
11
             55.   In answer to the allegations in paragraph 55 of Plaintiff’s Amended
12
       Complaint, the Republic Defendants ADMIT the officers found roughly $5000 in
13

14     Ms, Farris’ car. As to the reaming allegations contained within this paragraph

15     Republic Defendants are without sufficient knowledge to confirm or deny and
16
       therefore DENY the same.
17
             56.   In answer to the allegations in paragraph 56 of Plaintiff’s Amended
18
       Complaint, Republic Defendants ADMIT Plaintiff’s car was impounded. As to the
19
       remaining paragraph, Republic Defendants are without sufficient knowledge to
20

21     confirm or deny and therefore DENY the same.

22           57.   In answer to the allegations in paragraph 57 of Plaintiff’s Amended
23
       Complaint, Republic Defendants DENY the search of Plaintiff’s car was
24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                    P.O. Box 130 | 238 W. Division Ave
       Page 11                                                                    Ephrata, WA 98823
                                                                 (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.176 Page 12 of 33




1      “overzealous” and that they permanently damaged Plaintiff’s vehicle. Republic
2
       Defendants ADMIT drugs were not found in Plaintiff’s vehicle.
3
             58.   In answer to the allegations in paragraph 58 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants lack sufficient knowledge to confirm or deny
5
       and therefore DENY the same.
6

7            59.   In answer to the allegations in paragraph 59 of Plaintiff’s Amended

8      Complaint, the Republic Defendants lack sufficient knowledge to confirm or deny
9
       and therefore DENY the same.
10
             60.   In answer to the allegations in paragraph 60 of Plaintiff’s Amended
11
       Complaint, Republic Defendants lack sufficient knowledge to admit or deny and
12
       therefore DENY the same.
13

14           61.   In answer to the allegations in paragraph 61 of Plaintiff’s Amended

15     Complaint, Republic Defendants lack sufficient knowledge to admit or deny and
16
       therefore deny the same.
17
             62.   In answer to the allegations in paragraph 62 of Plaintiff’s Amended
18
       Complaint, Republic Defendants lack sufficient knowledge to admit or deny and
19
       therefore deny the same.
20

21           63.   In answer to the allegations in paragraph 63 of Plaintiff’s Amended

22     Complaint, Republic Defendants lack sufficient knowledge to admit or deny and
23
       therefore DENY the same.
24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 12                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18   filed 01/28/21    PageID.177 Page 13 of 33




1            64.   In answer to the allegations in paragraph 64 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants ADMIT the same.
3
             65.   In answer to the allegations in paragraph 65 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants ADMIT Plaintiff was booked into jail but
5
       lacks sufficient knowledge as to the timeframe and therefore DENY the same.
6

7            66.   In answer to the allegations in paragraph 66 of Plaintiff’s Amended

8      Complaint, the Republic Defendants ADMIT Ferry County Prosecutor dropped the
9
       charges. Defendant lacks sufficient knowledge regarding the remaining allegations
10
       within this paragraph and therefore denies the same.
11
             67.   In answer to the allegations in paragraph 67 of the Plaintiff’s
12
       Amended Complaint, the Defendant lack sufficient knowledge to Admit or Deny
13

14     and therefore DENY the same.

15           68.   In answer to the allegations in paragraph 68 of Plaintiff’s Amended
16
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
17
       and therefore DENY the same.
18
             69.   In answer to the allegations in paragraph 69 of Plaintiff’s Amended
19
       Complaint, the Republic Defendants lack sufficient knowledge to admit or deny
20

21     and therefore Deny the same.

22

23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                    P.O. Box 130 | 238 W. Division Ave
       Page 13                                                                    Ephrata, WA 98823
                                                                 (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.178 Page 14 of 33




1            70.   In answer to the allegations in paragraph 70 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants lack sufficient knowledge to confirm or deny
3
       and therefore DENY the same.
4
             71.   In answer to the allegations in paragraph 71 of Plaintiff’s Amended
5
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
6

7      DENY and therefore DENY the same.

8            72.   In answer to the allegations in paragraph 72 of Plaintiff’s Amended
9
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
10
       DENY and therefore DENY the same.
11
             73.   In answer to the allegations in paragraph 73 of Plaintiff’s Amended
12
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
13

14     DENY and therefore DENY the same.

15           74.   In answer to the allegations in paragraph 74 of Plaintiff’s Amended
16
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
17
       DENY and therefore DENY the same.
18
             75.   In answer to the allegations in paragraph 75 of Plaintiff’s Amended
19
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
20

21     DENY and therefore DENY the same.

22

23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 14                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18   filed 01/28/21   PageID.179 Page 15 of 33




1              76.   In answer to the allegations in paragraph 76 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
3
       DENY and therefore DENY the same.
4
               77.   In answer to the allegations in paragraph 77 of Plaintiff’s Amended
5
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
6

7      DENY and therefore DENY the same.

8              78.   In answer to the allegations in paragraph 78 of Plaintiff’s Amended
9
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
10
       DENY and therefore DENY the same.
11
               79.   In answer to the allegations in paragraph 79 of Plaintiff’s Amended
12
       Complaint, the Republic Defendants ADMIT/DENY.
13

14             80.   In answer to the allegations in paragraph 80 of Plaintiff’s Amended

15     Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
16
       DENY and therefore DENY the same.
17
               81.   In answer to the allegations in paragraph 81 of Plaintiff’s Amended
18
       Complaint, the Republic Defendants ADMIT they have not reached out Plaintiff
19
       for any reason. Defendant lacks sufficient knowledge to admit or deny the
20

21     remaining allegations contained in within this paragraph and therefore deny the

22     same.
23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                   P.O. Box 130 | 238 W. Division Ave
       Page 15                                                                   Ephrata, WA 98823
                                                                (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.180 Page 16 of 33




1            82.   In answer to the allegations in paragraph 82 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants ADMIT they have not reached out to
3
       apologize. Defendant lacks sufficient knowledge as to the remaining allegations
4
       contained within this paragraph and therefore DENY the same.
5
             83.   In answer to the allegations in paragraph 83 of Plaintiff’s Amended
6

7      Complaint, the Republic Defendants DENY the same.

8            84.   In answer to the allegations in paragraph 84 of Plaintiff’s Amended
9
       Complaint, the Republic Defendants DENY the same.
10
                                 FIRST CLAIM FOR RELIEF
11
              42 U.S.C. 1983 for Violation of Wendy Farris’ Right to Freedom from
12                            Unreasonable Searches and Seizures
13
             85.   In answer to the allegations in paragraph 85 of Plaintiff’s Amended
14
       Complaint, Defendant reasserts their previous averments.
15
       A. Expansion of the Scope by Deputy Clark
16

17           86.   The allegations in paragraph 86 of Plaintiff’s Amended Complaint,

18     are incomplete statements of law and do not require a response. To extend the

19     paragraph requires a response, Republic Defendants lack sufficient knowledge to
20
       Admit or Deny and therefore deny the same.
21
             87.   In answer to the allegations in paragraph 87 of Plaintiff’s Amended
22
       Complaint, the Republic Defendants lack sufficient knowledge to admit or deny
23

24     and therefore DENY the same.
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 16                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.181 Page 17 of 33




1            88.   The allegations in paragraph 88 of Plaintiff’s Amended Complaint,
2
       are incomplete statements of law and do not require a response. To the extent the
3
       paragraph requires a response, Republic Defendants lack sufficient knowledge to
4
       admit or deny and therefore DENY the same.
5
             89.   In answer to the allegations in paragraph 89 of Plaintiff’s Amended
6

7      Complaint, are incomplete statements of law and do not require a response. To the

8      extent the paragraph requires a response, Republic Defendants lack sufficient
9
       knowledge to admit or deny and therefore DENY the same.
10
             90.   In answer to the allegations in paragraph 90 of Plaintiff’s Amended
11
       Complaint, Republic Defendants DENY the same.
12
        B. False Arrest by Deputy Clerk
13

14           91.   In answer to the allegations in paragraph 91 of Plaintiff’s Amended

15     Complaint, the Republic Defendants lack sufficient information to ADMIT or
16
       DENY and therefore DENY the same.
17
             92.   In answer to the allegations in paragraph 92 of Plaintiff’s Amended
18
       Complaint, the Republic Defendants lack sufficient information to ADMIT or
19
       DENY and therefore DENY the same.
20

21           93.   In answer to the allegations in paragraph 93 of Plaintiff’s Amended

22     Complaint, the Republic Defendants lack sufficient information to ADMIT or
23
       DENY and therefore DENY the same.
24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 17                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.182 Page 18 of 33




1            94.   In answer to the allegations in paragraph 94 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants lack sufficient information to ADMIT or
3
       DENY and therefore DENY the same.
4
             95.   In answer to the allegations in paragraph 95 of Plaintiff’s Amended
5
       Complaint, the Republic Defendants lack sufficient information to ADMIT or
6

7      DENY and therefore DENY the same.

8            96.   The allegations in paragraph 96 of Plaintiff’s Amended Complaint are
9
       incomplete statements of law and do not require a response. To the extend this
10
       paragraph requires a response, the Republic Defendants lack sufficient knowledge
11
       to Admit or Deny and therefore DENY the same.
12
             97.   In answer to the allegations in paragraph 97 of Plaintiff’s Amended
13

14     Complaint, the Republic Defendants DENY the same.

15     C.    Vehicle Search without Probable Cause
16
             98.   In answer to the allegations in paragraph 98 of Plaintiff’s Amended
17
       Complaint, the Republic Defendants ADMIT the same.
18
             99.   In answer to the allegations in paragraph 99 of Plaintiff’s Amended
19
       Complaint, the Republic Defendants ADMIT the same.
20

21           100. In answer to the allegations in paragraph 100 of Plaintiff’s Amended

22     Complaint, the Republic Defendants ADMIT the same.
23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 18                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18    filed 01/28/21   PageID.183 Page 19 of 33




1            101. In answer to the allegations in paragraph 101 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants DENY the same.
3
             102. In answer to the allegations in paragraph 102 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants DENY the same.
5
             103. In answer to the allegations in paragraph 103 of Plaintiff’s Amended
6

7      Complaint, the Republic Defendants ADMIT canine Karma alerted giving

8      probable cause and DENY every other allegation contained within this paragraph.
9
             104. In answer to the allegations in paragraph 104 of Plaintiff’s Amended
10
       Complaint, Republic Defendants ADMIT drugs were not discovered but DENY
11
       each and every other allegation set forth in this paragraph.
12
             105. The allegations in paragraph 105 of Plaintiff’s Amended Complaint,
13

14     are incomplete statements of law and do not require a response. To the extent the

15     paragraph requires a response Republic Defendants DENY the same.
16
             106. In answer to the allegations in paragraph 106 of Plaintiff’s Amended
17
       Complaint, Republic Defendants DENY the same.
18
             107. The allegations in paragraph 107 of Plaintiff’s Amended Complaint
19
       are incomplete statements of law and do not require a response. To the extent this
20

21     paragraph requires a response, Republic Defendants DENY the same.

22           108. In answer to the allegations in paragraph 108 of Plaintiff’s Amended
23
       Complaint, Republic Defendants DENY the same.
24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                    P.O. Box 130 | 238 W. Division Ave
       Page 19                                                                    Ephrata, WA 98823
                                                                 (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.184 Page 20 of 33




1                           SECOND CLAIM FOR RELIEF
            42 U.S.C. 1983 DUE TO Malicious Prosecution against Deputy Clark
2

3            109. In answer to the allegations in paragraph 109 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants reassert their previous averments.
5
             110. In answer to the allegations in paragraph 110 of Plaintiff’s Amended
6
       Complaint, the Republic Defendants lack sufficient knowledge to confirm or deny
7
       and therefore DENY the same.
8

9            111. In answer to the allegations in paragraph 111 of Plaintiff’s Amended

10     Complaint, Republic Defendants Admit Wendy Farris was sound asleep in her
11
       parked car, with her keys in her pocket. The remaining allegations are incomplete
12
       statements of law and do not require a response. To the extent this paragraph
13
       requires a response, Republic Defendants DENY the same.
14

15
             112. In answer to the allegations in paragraph 112 of Plaintiff’s Amended

16     Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny

17     and therefore DENY the same.
18
             113. In answer to the allegations in paragraph 113 of Plaintiff’s Amended
19
       Complaint, the Republic Defendants Deny the same.
20
             114. In answer to the allegations in paragraph 114 of Plaintiff’s Amended
21

22
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny

23     and therefore DENY the same.

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 20                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18    filed 01/28/21   PageID.185 Page 21 of 33




1            115. In answer to the allegations in paragraph 115 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants ADMIT Ms. Farris’ cases were dismissed but
3
       lack sufficient knowledge to admit or deny the remaining allegations contained
4
       within this paragraph and therefore DENY the same.
5
             116. In answer to the allegations in paragraph 116 of Plaintiff’s Amended
6

7      Complaint, the Republic Defendants DENY the same.

8                              THIRD CLAIM FOR RELIEF
         42 U.S.C. 1983 Violation (Monell Liability) against Ferry county and City of
9
                                         Republic 2
10           117. In answer to the allegations in paragraph 117 of Plaintiff’s Amended
11
       Complaint, the Republic Defendants reassert their previous averments.
12
       A. City of Republic is Responsible for the Practices of Its Policymaker
13
             118. The allegations in paragraph 118 of Plaintiff’s Amended Complaint, is
14

15
       an incomplete statement of law and do not require a response. To the extent this

16     paragraph requires a response Republic Defendants DENY the same.

17           119. The allegations in paragraph 119 of Plaintiff’s Amended Complaint
18
       are incomplete statements of law and do not require a response. To the extent this
19
       paragraph requires a response, the Republic Defendants DENY the same.
20

21

22

23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                    P.O. Box 130 | 238 W. Division Ave
       Page 21                                                                    Ephrata, WA 98823
                                                                 (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18    filed 01/28/21   PageID.186 Page 22 of 33




1            120. The allegations in paragraph 120 of Plaintiff’s Amended Complaint,
2
       are incomplete statements of law. To the extent this paragraph requires a response,
3
       Republic Defendants DENY the same.
4
             121. The allegations in paragraph 121 of Plaintiff’s Amended Complaint,
5
       are incomplete statements of law and do not require a response. To the extent this
6

7      paragraph requires a response, the Republic Defendants DENY the same.

8            122. The allegations in paragraph 122 of Plaintiff’s Amended Complaint
9
       are incomplete statements of law and do not require a response. To the extent this
10
       paragraph requires a response, Republic Defendants DENY the same.
11
             123. In answer to the allegations in paragraph 123 of Plaintiff’s Amended
12
       Complaint, the Republic Defendants DENY the same.
13

14     B. Ferry County is liable for failure to train

15           124. In answer to the allegations in paragraph 124 of Plaintiff’s Amended
16
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
17
       and therefore DENY the same.
18
             125. In answer to the allegations in paragraph 125 of Plaintiff’s Amended
19
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
20

21     and therefore Deny the same.

22

23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                    P.O. Box 130 | 238 W. Division Ave
       Page 22                                                                    Ephrata, WA 98823
                                                                 (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.187 Page 23 of 33




1            126. In answer to the allegations in paragraph 126 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
3
       and therefore DENY the same.
4
             127. In answer to the allegations in paragraph 127 of Plaintiff’s Amended
5
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
6

7      and therefore DENY the same.

8            128. In answer to the allegations in paragraph 128 of Plaintiff’s Amended
9
       Complaint, the Republic Defendants lack sufficient information to Admit or Deny
10
       and therefore DENY the same.
11
             129. In answer to the allegations in paragraph 129 of Plaintiff’s Amended
12
       Complaint, the Republic Defendants DENY the same.
13

14           130. In answer to the allegations in paragraph 130 of Plaintiff’s Amended

15     Complaint, the Republic Defendants DENY the same.
16
             131. In answer to the allegations in paragraph 131 of Plaintiff’s Amended
17
       Complaint, the Republic Defendants DENY the same.
18
             132. In answer to the allegations in paragraph 132 of Plaintiff’s Amended
19
       Complaint, the Republic Defendants DENY the same.
20

21           133. In answer to the allegations in paragraph 133 of Plaintiff’s Amended

22     Complaint, the Republic Defendants DENY the same.
23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 23                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ     ECF No. 18    filed 01/28/21   PageID.188 Page 24 of 33




1                             FOURTH CLAIM FOR RELIEF
          State Claim for False Arrest/False Imprisonment against Deputy Clark and
2
                                        Ferry County
3            134. In answer to the allegations in paragraph 134 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants reassert their previous averments.
5
               135. In answer to the allegations in paragraph 135 of Plaintiff’s Amended
6
       Complaint, the Republic Defendants Admit the same.
7
               136. In answer to the allegations in paragraph 136 of Plaintiff’s Amended
8

9      Complaint, the Republic Defendants ADMIT Deputy Clark performed an

10     investigatory stop upon receiving a call that Plaintiff was slumped over in her car
11
       and parked off the side of the road.
12
               137. In answer to the allegations in paragraph 137 of Plaintiff’s Amended
13
       Complaint, the Republic Defendants Admit Deputy Clark made an investigatory
14

15
       stop to check on the status of Ms. Farris but lack sufficient knowledge to Admit or

16     Deny the remaining allegations within this paragraph and therefore DENY the

17     same.
18
               138. In answer to the allegations in paragraph 138 of Plaintiff’s Amended
19
       Complaint, the Republic Defendants lack sufficient knowledge to admit or deny
20
       and therefore DENY the same.
21

22
               139. The allegations in paragraph 139 of Plaintiff’s Amended Complaint,

23     are incomplete statements of law and do not require a response. To the extent the

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                     P.O. Box 130 | 238 W. Division Ave
       Page 24                                                                     Ephrata, WA 98823
                                                                  (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.189 Page 25 of 33




1      paragraph requires a response, Republic Defendants Admit Deputy Clark did not
2
       detect the odor of intoxicants. Republic Defendants lack sufficient knowledge to
3
       Admit or Deny and therefore DENY the remaining allegations in the paragraph
4
       and therefore DENY the same.
5
             140. In answer to the allegations in paragraph 140 of Plaintiff’s Amended
6

7      Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or Deny

8      and therefore DENY the same.
9
             141. In answer to the allegations in paragraph 141 of Plaintiff’s Amended
10
       Complaint, the Republic Defendants lack sufficient knowledge to admit or deny
11
       and therefore DENY the same.
12
             142. In answer to the allegations in paragraph 142 of Plaintiff’s Amended
13

14     Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or

15     DENY and therefore DENY the same.
16
             143. In answer to the allegations in paragraph 143 of Plaintiff’s Amended
17
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
18
       DENY and therefore DENY the same.
19
             144. In answer to the allegations in paragraph 144 of Plaintiff’s Amended
20

21     Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or

22     DENY and therefore DENY the same.
23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 25                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18    filed 01/28/21   PageID.190 Page 26 of 33




1            145. In answer to the allegations in paragraph 145 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants DENY the same.
3
             146. In answer to the allegations in paragraph 146 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants DENY the same.
5
             147. In answer to the allegations in paragraph 147 of Plaintiff’s Amended
6

7      Complaint, the Republic Defendants DENY the same.

8                              FIFTH CLAIM FOR RELIEF
        State Claim for Malicious Prosecution against Deputy Clark and Ferry County
9

10           148. In answer to the allegations in paragraph 148 of Plaintiff’s Amended
11
       Complaint, the Republic Defendants reassert their previous averments.
12
             149. In answer to the allegations in paragraph 149 of Plaintiff’s Amended
13
       Complaint, the Republic Defendants ADMIT the same.
14

15
             150. In answer to the allegations in paragraph 150 of Plaintiff’s Amended

16     Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny

17     and therefore DENY the same.
18
             151. The allegations in paragraph 151 of Plaintiff’s Amended Complaint,
19
       are incomplete statements of law and do not require a response. To the extent this
20
       paragraph requires a response, Republic Defendants Admit plaintiff was asleep in
21

22
       her vehicle when she was approached by Deputy Clark but lack sufficient

23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                   P.O. Box 130 | 238 W. Division Ave
       Page 26                                                                   Ephrata, WA 98823
                                                                (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18    filed 01/28/21   PageID.191 Page 27 of 33




1      knowledge to admit or deny the remaining allegations contained in this paragraph
2
       and therefore DENY the same.
3
             152. In answer to the allegations in paragraph 152 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
5
       and therefore DENY the same.
6

7            153. In answer to the allegations in paragraph 153 of Plaintiff’s Amended

8      Complaint, the Republic Defendants DENY the same.
9
             154. In answer to the allegations in paragraph 154 of Plaintiff’s Amended
10
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
11
       DENY and therefore DENY the same.
12
             155. In answer to the allegations in paragraph 155 of Plaintiff’s Amended
13

14     Complaint, the Republic Defendants ADMIT cases against Plaintiff were

15     dismissed but lacks sufficient knowledge as to the remaining allegations contained
16
       within the paragraph and therefore denies the same.
17
             156. In answer to the allegations in paragraph 156 of Plaintiff’s Complaint,
18
       the Republic Defendants DENY the same.
19
                               FIFTH CLAIM FOR RELIEF
20
                 State Claim for Negligence Against all Republic Defendants
21

22
             157. In answer to the allegations in paragraph 157 of Plaintiff’s Amended

23     Complaint, the Republic Defendants reassert their previous averments.

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                   P.O. Box 130 | 238 W. Division Ave
       Page 27                                                                   Ephrata, WA 98823
                                                                (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ   ECF No. 18   filed 01/28/21   PageID.192 Page 28 of 33




1            158. In answer to the allegations in paragraph 158 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants ADMIT the same.
3
             159. In answer to the allegations in paragraph 159 of Plaintiff’s Amended
4
       Complaint, the Republic Defendants ADMIT the same.
5
             160. The allegations in paragraph 160 of Plaintiff’s Amended Complaint,
6

7      are incomplete statements of law and do not require a response. To the extend the

8      paragraph requires a response, Republic Defendants DENY the same.
9
             161. The allegations in paragraph 161 of Plaintiff’s Amended Complaint
10
       are incomplete statements of law and therefore do not require a response. To the
11
       extend this paragraph requires a response, Republic Defendants DENY the same.
12
             162. The allegations in paragraph 162 of Plaintiff’s Amended Complaint
13

14     are incomplete statements of law and do not require a response. To the extent this

15     paragraph requires a response, the Republic Defendants DENY the same.
16
                                Deputy Clark’s Breach of Duty
17
             163. In answer to the allegations in paragraph 163 of Plaintiff’s Amended
18
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
19
       and therefore DENY the same.
20

21           164. In answer to the allegations in paragraph 164 of Plaintiff’s Amended

22     Complaint, Republic Defendants lack sufficient knowledge to Admit or Deny and
23
       therefore DENY the same.
24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                  P.O. Box 130 | 238 W. Division Ave
       Page 28                                                                  Ephrata, WA 98823
                                                               (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18    filed 01/28/21   PageID.193 Page 29 of 33




1            165. In answer to the allegations in paragraph 165 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants lack sufficient knowledge to ADMIT or
3
       DENY and therefore DENY the same.
4
             166. The allegations in paragraph 166 of Plaintiff’s Amended Complaint,
5
       are incomplete statements of law and do not require a response. To the extent this
6

7      paragraph requires a response, Republic Defendants DENY the same.

8            167. In answer to the allegations in paragraph 167 of Plaintiff’s Amended
9
       Complaint, the Republic Defendants DENY the same.
10
                                   Chief Culp’s Breach of Duty
11
             168. In answer to the allegations in paragraph 168 of Plaintiff’s Amended
12
       Complaint, the Republic Defendants ADMIT Chief Culp initiated canine Karma to
13

14     search the vehicle. Republic Defendants DENY the remaining allegations

15     contained within this paragraph.
16
             169. In answer to the allegations in paragraph 169 of Plaintiff’s Amended
17
       Complaint, the Republic Defendants ADMIT canine Karma went around the
18
       vehicle one time and did not alert.
19
             170. In answer to the allegations in paragraph 170 of Plaintiff’s Amended
20

21     Complaint, Republic Defendants DENY the same.

22           171. In answer to the allegations in paragraph 171 of Plaintiff’s Amended
23
       Complaint, Republic Defendants DENY the same.
24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                    P.O. Box 130 | 238 W. Division Ave
       Page 29                                                                    Ephrata, WA 98823
                                                                 (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18   filed 01/28/21   PageID.194 Page 30 of 33




1            172. In answer to the allegations in paragraph 172 of Plaintiff’s Amended
2
       Complaint, Republic Defendants DENY the same.
3
             173. In answer to the allegations in paragraph 173 of Plaintiff’s Amended
4
       Complaint, Republic Defendants DENY the same.
5
             174. In answer to the allegations in paragraph 174 of Plaintiff’s Amended
6

7      Complaint, Republic Defendants DENY the same.

8                             Ferry County Sheriff’s Breach of Duty
9
             175. In answer to the allegations in paragraph 175 of Plaintiff’s Amended
10
       Complaint, the Republic Defendants lack sufficient knowledge to Admit or Deny
11
       and therefore DENY the same.
12
             176. In answer to the allegations in paragraph 176 of Plaintiff’s Amended
13

14     Complaint, the Republic Defendants lack sufficient information to admit or deny

15     and therefore DENY the same.
16
             177. In answer to the allegations in paragraph 177 of Plaintiff’s Amended
17
       Complaint, the Republic Defendants lack sufficient information to Admit or Deny
18
       and therefore DENY the same.
19
             178. In answer to the allegations in paragraph 178 of Plaintiff’s Amended
20

21     Complaint, the Republic Defendants lack sufficient information to ADMIT or

22     DENY and therefore DENY the same.
23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                   P.O. Box 130 | 238 W. Division Ave
       Page 30                                                                   Ephrata, WA 98823
                                                                (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ      ECF No. 18   filed 01/28/21   PageID.195 Page 31 of 33




1              179. In answer to the allegations in paragraph 179 of Plaintiff’s Amended
2
       Complaint, the Republic Defendants lack sufficient information to admit or deny
3
       but therefore DENY the same.
4
               180. In answer to the allegations in paragraph 180 of Plaintiff’s Amended
5
       Complaint, the Republic Defendants DENY the same.
6

7              181. In answer to the allegations in paragraph 181 of Plaintiff’s Amended

8      Complaint, the Republic Defendants DENY the same.
9
               182. In answer to the allegations in paragraph 182 of Plaintiff’s Amended
10
       Complaint, the Republic Defendants DENY the same.
11
                                     PRAYER FOR RELIEF
12

13             No response is required to Plaintiff’s prayer for judgment. To the extent that

14     a response is required, Republic Defendants DENY that Plaintiff is entitled to any
15
       relief pursuant to Plaintiff’s Complaint.
16
                                         JURY DEMAND
17
               In accordance with F.R.C.P 38 and pursuant to the Seventh Amendment,
18
       these answering Republic Defendants hereby demand this matter appear before a
19

20     jury.

21                           AFFIRMATIVE DEFENSES
               By way of further answer to Plaintiff’s Complaint and in the form of
22

23     affirmative defenses, Republic Defendants allege:

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                     P.O. Box 130 | 238 W. Division Ave
       Page 31                                                                     Ephrata, WA 98823
                                                                  (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ     ECF No. 18    filed 01/28/21   PageID.196 Page 32 of 33




1            1.     Plaintiff has failed to state a claim upon which relief can be granted.
2
             2.     City of Republic Police Chief Loren Culp acted reasonably and in
3
       food faith and is entitled to qualified immunity.
4
             3.     Based upon information and belief subject to discovery, Plaintiff may
5
       have failed to mitigate her damages.
6

7            4.     Based upon belief, and subject to discovery, Plaintiff’s claimed

8      injuries and damages may be the result of Plaintiff’s own actions and inactions.
9
              WHEREFORE, having fully answered Plaintiff’s Complaint herein,
10
       Republic Defendants pray that the same be dismissed with prejudice and held for
11
       naught, Republic Defendants be awarded attorney fees, costs and disbursements
12
       herein as allowed by law and for any further relief deemed just and equitable by
13

14     the Court.

15           DATED this 28th day of January, 2021.
16
                                 MOBERG RATHBONE KEARNS, P.S.
17

18                                     s/ Jerry J. Moberg
                                 JERRY J. MOBERG, WSBA No. 5282
19                               jmoberg@mrklawgroup.com
                                 Attorneys for Republic Defendants
20

21

22

23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                     P.O. Box 130 | 238 W. Division Ave
       Page 32                                                                     Ephrata, WA 98823
                                                                  (509) 754-2356 | Fax (509) 754-4202
     Case 2:20-cv-00290-SMJ    ECF No. 18    filed 01/28/21   PageID.197 Page 33 of 33




1                               CERTIFICATE OF SERVICE
2
             I hereby certify that I electronically filed the foregoing with the Clerk of the
3
       Court using the CM/ECF System which will send notification of such filing to the
4
       following:
5
                    Michael E. McFarland Jr.
6
                    Evans, Craven & Lackie, PS
7                   West 818 Riverside Avenue
                    Suite 250
8                   Spokane, WA 99201
                    mmcfarland@ecl-law.com
9
                    kmauss@ecl-law.com
10
                    Eric M Fong
                    Fong Law, PLLC
11
                    569 Division Street
12                  Suite A
                    Port Ordard, WA 98366
13                  eric@ericfonglaw.com
14

15
             DATED January 28, 2021 at Ephrata, WA.

16                                            /s/ Dawn Severin
                                              Dawn Severin, Senior Paralegal
17

18

19

20

21

22

23

24
       DEFENDANTS’ ANSWER TO PLAINTIFF’S AMENDED
       COMPLAINT AND DEMAND FOR JURY
                                                                    P.O. Box 130 | 238 W. Division Ave
       Page 33                                                                    Ephrata, WA 98823
                                                                 (509) 754-2356 | Fax (509) 754-4202
